Name: 2011/735/CFSP: Council Decision 2011/735/CFSP of 14Ã November 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international trade;  international affairs;  Asia and Oceania;  EU finance
 Date Published: 2011-11-15

 15.11.2011 EN Official Journal of the European Union L 296/53 COUNCIL DECISION 2011/735/CFSP of 14 November 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP concerning restrictive measures against Syria (1). (2) On 23 October 2011, the European Council stated that the EU would impose further measures against the Syrian regime as long as the repression of the civilian population continued. (3) In view of the gravity of the situation in Syria, the Council considers it necessary to impose additional restrictive measures. (4) The European Investment Bank should suspend the disbursement or other payments under or in connection with existing loan agreements with Syria as well as existing Technical Assistance Service Contracts for sovereign projects located in Syria. (5) Furthermore, the information relating to one person on the list in Annex I to Decision 2011/273/CFSP should be updated. (6) Decision 2011/273/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 2011/273/CFSP, the following article is inserted: Article 2e The following shall be prohibited: (a) any disbursement or payment by the European Investment Bank (EIB) under or in connection with any existing loan agreements entered into between Syria and the EIB; (b) the continuation by the EIB of any existing Technical Assistance Service Contracts for sovereign projects located in Syria.. Article 2 In Annex I to Decision 2011/273/CFSP, the entry for Nizar AL-ASSAAD shall be replaced by the entry set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 November 2011. For the Council The President C. ASHTON (1) OJ L 121, 10.5.2011, p. 11. ANNEX Person referred to in Article 2 Name Identifying information Reasons Date of listing 1. Nizar Al-Assad () Cousin of Bashar Al-Assad; previously head of the company Nizar Oilfield Supplies. Very close to key government officials. Financing Shabiha in the region of Latakia. 23.08.2011